Fourth Court of Appeals
                                        San Antonio, Texas
                                              August 12, 2019

                                           No. 04-19-00472-CV

                                       IN RE John M. DONOHUE

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:          Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

           On August 2, 2019, relator filed a pro se petition for writ of mandamus complaining of

the trial court’s orders declaring him a vexatious litigant, denying his motion to reinstate after the

trial court dismissed his lawsuit for want of prosecution, and granting pleas to the jurisdiction

filed by the defendants in his lawsuit. Relator has been designated a vexatious litigant. As a pro

se vexatious litigant, relator is prohibited from filing any new litigation in a court of this State

without first obtaining permission from the local administrative judge. See TEX. CIV. PRAC. &

REM. CODE §§ 11.102(a), 11.103(a). A petition for writ of mandamus is a civil action to which

the vexatious litigant statute applies. In re Crenshaw, 05-19-00633-CV, 2019 WL 2710755

(Tex. App.—Dallas June 28, 2019, orig. proceeding) (mem. op.); see also TEX. CIV. PRAC. &

REM. CODE § 11.103(a) (clerk of a court “may not file [an] . . . original proceeding . . . presented,

pro se, by a vexatious litigant subject to a prefiling order” unless pro se litigant first obtains

permission from appropriate local administrative judge).

1
 This proceeding arises out of Cause No. CV-XX-XXXXXXX, styled John M. Donohue v. Bandera County Law
Enforcement Personnel, et al., pending in the 198th Judicial District Court, Bandera County, Texas, the Honorable
M. Rex Emerson presiding.
        Relator is hereby ORDERED to file in this court, no later than August 23, 2019, an

order from the appropriate local administrative judge granting relator permission to bring this

original proceeding. 2

        It is so ORDERED on August 12, 2019.

                                                                       PER CURIAM


        ATTESTED TO: _______________________
                     Keith E. Hottle
                     Clerk of Court




2
  This court’s July 17, 2019 order allowing relator to file a petition for writ of mandamus no later than August 2,
2019 does not constitute “permission” to pro se file an original proceeding as required by Texas Civil Practice and
Remedies Code section 11.103(a). Such permission may only be obtained from the appropriate local administrative
judge.